Name: Commission Implementing Decision (EU) 2019/449 of 18 March 2019 amending Commission Implementing Decision (EU) 2016/715 setting out measures in respect of certain fruits originating in certain third countries to prevent the introduction into and the spread within the Union of the harmful organism Phyllosticta citricarpa (McAlpine) Van der Aa (notified under document C(2019) 2024)
 Type: Decision_IMPL
 Subject Matter: trade;  plant product;  international trade;  cooperation policy;  agricultural activity;  trade policy;  agricultural policy
 Date Published: 2019-03-20

 20.3.2019 EN Official Journal of the European Union L 77/76 COMMISSION IMPLEMENTING DECISION (EU) 2019/449 of 18 March 2019 amending Commission Implementing Decision (EU) 2016/715 setting out measures in respect of certain fruits originating in certain third countries to prevent the introduction into and the spread within the Union of the harmful organism Phyllosticta citricarpa (McAlpine) Van der Aa (notified under document C(2019) 2024) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Implementing Decision (EU) 2016/715 (2) lays down measures in respect of fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruits of Citrus aurantium L. and Citrus latifolia Tanaka (the specified fruits), originating in Argentina, Brazil, South Africa and Uruguay to prevent the introduction into and the spread within the Union of Phyllosticta citricarpa (the specified organism). (2) The increase in the number of import interceptions in the last three years shows that the measures provided for by Implementing Decision (EU) 2016/715 remain necessary for the protection of the Union territory from the specified organism. (3) Furthermore, a significant number of interceptions of the specified organism has been notified in 2018 by Member States, as a result of their import inspections of the specified fruits originating in Brazil. The requirements for the introduction into the Union of those fruits originating in Brazil should therefore be strengthened. (4) To ensure the specified fruits originating in Brazil are free from the specified organism, they should be subject to the same import inspection requirements as the fruits originating in Argentina, South Africa and Uruguay. (5) As the specified fruits originating in Brazil will have to be subjected to treatments against the specified organism, the requirement for detailed information on the pre- and post-harvest treatments should also become applicable to those fruits for traceability purposes. (6) Implementing Decision (EU) 2016/715 should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendments to Implementing Decision (EU) 2016/715 Implementing Decision (EU) 2016/715 is amended as follows: (1) Article 4 is deleted; (2) Article 5a is amended as follows: (a) the title is replaced by the following: Introduction into the Union of specified fruits originating in Argentina and Brazil; (b) the introductory phrase is replaced by the following: Specified fruits originating in Argentina and Brazil shall be accompanied by a phytosanitary certificate, as referred to in the first subparagraph of point (ii) of Article 13(1) of Directive 2000/29/EC, including under the heading Additional declaration  the following elements: (3) Article 6 is amended as follows: (a) the title is replaced by the following: Requirements concerning inspection of the specified fruits originating in Argentina, Brazil, South Africa and Uruguay within the Union; (b) paragraph 1 is replaced by the following: 1. Specified fruits originating in Argentina, Brazil, South Africa and Uruguay shall be visually inspected at the point of entry or at the place of destination established in accordance with Commission Directive 2004/103/EC (*1). Those inspections shall be carried out on samples of at least 200 fruits of each species of the specified fruits by batch of 30 tonnes, or part thereof, selected on the basis of any possible symptom of Phyllosticta citricarpa. (*1) Commission Directive 2004/103/EC of 7 October 2004 on identity and plant health checks of plants, plant products or other objects, listed in Part B of Annex V to Council Directive 2000/29/EC, which may be carried out at a place other than the point of entry into the Community or at a place close by and specifying the conditions related to these checks (OJ L 313, 12.10.2004, p. 16).;" (4) in Article 7, point (c) is replaced by the following: (c) detailed information on the pre- and post-harvest treatments has been kept.; (5) Article 22 is replaced by the following: Article 22 Date of expiration This Decision shall expire on 31 March 2022. Article 2 Addressees This Decision is addressed to the Member States. Done at Brussels, 18 March 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision (EU) 2016/715 of 11 May 2016 setting out measures in respect of certain fruits originating in certain third countries to prevent the introduction into and the spread within the Union of the harmful organism Phyllosticta citricarpa (McAlpine) Van der Aa (OJ L 125, 13.5.2016, p. 16).